Citation Nr: 0505463	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-14 287	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for skin disability.

2.  Entitlement to service connection for dental disability.

3.  Entitlement to service connection for low back 
disability.

4.  Entitlement to service connection for liver disability, 
claimed as toxic liver impairment.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for a respiratory/sleep 
disorder, to include as due to an undiagnosed illness.

7.  Entitlement to an effective date earlier than March 8, 
2000, for the grant of service connection for left knee 
arthritis.

8.  Entitlement to an effective date earlier than March 8, 
2000, for the grant of service connection for pitting edema 
of the lower extremities.

9.  Entitlement to an effective date earlier than March 8, 
2000, for the grant of service connection for insomnia with 
fatigue.

10.  Entitlement to an effective date earlier than March 8, 
2000, for the grant of service connection for hypertension.

11.  Entitlement to an effective date earlier than March 8, 
2000, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

12.  Entitlement to an effective date earlier than March 8, 
2000, for the award of a 20 percent evaluation for right 
shoulder disability.

13.  Entitlement to an effective date earlier than March 8, 
2000, for the award of a 10 percent evaluation for residuals 
of a partial left quadriceps muscle tear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from February 1981 to 
January 1992, to include combat service in Southwest Asia 
during Desert Storm.  

A March 2001 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia determined that new and material evidence had not 
been presented to reopen a previously denied claim for 
service connection for skin disability.  The veteran appealed 
that decision to the Board of Veterans' Appeals (Board).  

The March 2001 rating decision also granted increased ratings 
for the veteran's service-connected right shoulder and left 
quadriceps muscle disorders, effective March 8, 2000; he 
expressed disagreement in June 2001 with the effective date 
assigned.

In an April 2002 rating decision, the RO in Washington, DC 
denied, inter alia, entitlement to service connection for 
dental disability, low back disability, toxic liver 
impairment, diabetes mellitus, and a respiratory/sleep 
disorder (to include as due to an undiagnosed illness).  The 
veteran appealed.

In an April 2003 rating decision, the RO in Washington, DC 
granted service connection for left knee arthritis, pitting 
edema of the lower extremities, hypertension, and insomnia 
with fatigue.  The rating decision also granted entitlement 
to a TDIU.  The RO assigned an effective date of March 8, 
2000, for the grant of service connection for each of the 
above disabilities, and for the award of a TDIU.  The veteran 
appealed.

The case was certified to the Board by the Pittsburgh, 
Pennsylvania RO in January 2004.  The representative 
submitted an informal brief to the Board in October 2004.
 
The record reflects that on a VA Form 646 filed in December 
2003, the representative listed as on appeal the issues of 
entitlement to service connection for nosebleeds, a heel 
spur, exposure to mad cow disease, blood clots of the left 
eye, elevated cholesterol levels, and tinnitus.  Those issues 
were addressed in an April 2003 statement of the case, and 
the veteran indicated on a VA Form 9 received in May 2003 
that he was not pursuing the issues.  The Board notes in 
passing that by October 2004, the representative no longer 
listed the referenced issues as on appeal.

In a January 2004 statement, the veteran raised the issue of 
entitlement to an increased disability rating for post-
traumatic stress disorder.  In October 2004, his 
representative argued that the toxic liver impairment and 
diabetes mellitus issues should also be addressed on an 
undiagnosed illness basis (the latter two issues were 
developed on a primary service connection basis only).  The 
above matters are therefore referred to the RO for 
appropriate action.  

The Board also notes that while the veteran is currently 
seeking compensation benefits for his claimed dental 
disorder, his service connection claim also raises a separate 
claim for dental disability for the purpose of VA outpatient 
dental treatment, which is a claim typically processed by a 
VA medical center.  See generally, Mays v. Brown, 5 Vet. 
App. 302 (1993).  The issue of entitlement to service 
connection for dental disability for the purpose of VA 
outpatient dental treatment is therefore referred for 
appropriate action. 

The Board lastly notes that service connection for skin 
disability on a primary basis was denied in a November 1997 
Board decision.  That decision was not appealed and it is 
final.  38 U.S.C.A. § 7104 (West 2002).  New and material 
evidence is therefore required in order to reopen the claim 
and review the former disposition.  Although the RO also 
initially developed the claim on an undiagnosed illness 
basis, on his VA Form 9 of May 2003 and in several other 
statements on file, the veteran made clear that he is seeking 
service connection for skin disability on a primary basis 
only.  The same is true with respect to dental disability, in 
that the RO initially developed the issue on both a primary 
and a presumptive basis, but the veteran in his VA Form 9 of 
May 2003 limited the issue to that of primary service 
connection.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

In a March 2001 rating decision, the evaluation assigned the 
veteran's service-connected right shoulder disability was 
increased to 20 percent, and the evaluation assigned 
residuals of a partial left quadriceps muscle tear was 
increased to 10 percent disabling; VA assigned an effective 
date of March 8, 2000, for the award of the increased 
ratings.  In a June 2001 statement, the veteran expressed 
disagreement with the effective date assigned the referenced 
increased ratings.  The record shows that he has not been 
provided a statement of the case with respect to entitlement 
to an effective date earlier than March 8, 2000, for the 
award of a 20 percent evaluation for right shoulder 
disability and the award of a 10 percent evaluation for 
residuals of a partial left quadriceps muscle tear.  
Therefore, these claims must be remanded for further 
development by the RO.  Manlincon v. West, 12 Vet. App. 238 
(1999).

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  On August 29, 2001, VA 
promulgated final regulations to implement the provisions of 
the VCAA.  Among other things, the VCAA and implementing 
regulations require VA to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and any 
representative which portion, if any, of the evidence is to 
be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Review of the record discloses that the veteran has not been 
adequately informed of the information and evidence necessary 
to substantiate each of his claims, or adequately advised as 
to what evidence VA would obtain for him and of what 
information or evidence he was responsible for submitting in 
connection with the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002).  The Board acknowledges that the RO attempted to 
comply with the notice requirements of 38 U.S.C.A. § 5103(a) 
in February 2002 by contacting the veteran by telephone.  
Unfortunately, the precise details of that conversation are 
not of record, and the document memorializing the 
conversation indicates that he was only informed as to the 
evidence in VA's possession, and asked to identify any 
additional evidence he wished to submit.  Consequently, in 
order to ensure that the veteran receives the due process to 
which he is entitled in connection with the instant appeal, 
remand is appropriate.

The Board also notes that the record contains an October 2001 
statement by a Dr. Steppert written in German without an 
English translation.  The statement appears relevant to the 
instant appeal, and should be translated.

Further, at a December 2000 examination, the veteran reported 
that he was treated at the VA Medical Center (VAMC) in Bay 
Pines, Florida between 1992 and 1995.  While medical records 
from that facility for 1992 are on file, records for 1993 to 
1995 are not.

Turning to the dental disability issue in particular, the 
veteran contends that he has a dental disorder resulting from 
substandard treatment in service.  The report of a May 2001 
fee basis dental examination indicates that he had, inter 
alia, unilateral deviation of his lower jaw while opening, as 
well as a temporo-mandibular joint click.  Unfortunately, the 
examiner did not address the etiology of any dental disorder 
present.

With respect to low back disability, the veteran contends 
that the disorder originated in service from several insults 
incurred in the performance of his duties.  He was examined 
on a fee basis in May 2001, at which time the examiner 
diagnosed first degree spondylolisthesis L5-S1 with secondary 
degenerative disc disease.  The examiner did not address the 
etiology of the disorder.

The veteran also contends that he has a liver disorder 
characterized by toxic impairment.  When examined on a fee 
basis in May 2001, blood chemical testing revealed elevated 
liver enzymes suggestive of toxic accentuation of hepatic 
damage; the veteran was diagnosed with slight toxic liver 
impairment.  The examiner did not address the etiology of any 
liver disorder present, although he suggested the possibility 
that exposure to chemicals in service may have played a role.

When the veteran was examined for complaints of fatigue at 
the May 2001 VA fee basis examination, the examiner 
determined that the appellant possibly had diabetes mellitus, 
although he cautioned that any diabetes would be present only 
at a subclinical level.  The veteran now contends that he 
does in fact have diabetes mellitus, and that the disorder is 
related to service.  He has not been examined for diabetes 
mellitus since May 2001.

The veteran also contends that he has a respiratory and/or 
sleep disorder related to service.  At the May 2001 VA fee 
basis examination he exhibited pulmonary distress with 
exertion, but a diagnosis of a respiratory or sleep disorder 
was not rendered.  When later examined in August 2001, the 
veteran was diagnosed with suspicion of obstructive sleep 
apnea.

As indicated above, the etiology of the veteran's dental, low 
back, and liver disorders was not adequately addressed on any 
examination.  It also remains unclear whether he has diabetes 
mellitus or a respiratory/sleep disorder, and, if so, whether 
the conditions are related to service.  In light of the 
above, the Board concludes that further examination of the 
veteran is required.  See 38 C.F.R. § 3.159(c) (2004); Wells 
v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

The Board lastly notes that on his VA Form 9 submitted in May 
2003, the veteran requested a hearing before a traveling 
member of the Board.  In a December 2003 VA Form 9 he 
indicated that he did not desire a Board hearing, and in a 
third VA Form 9 submitted in January 2004, he again requested 
a travel Board hearing.  To the extent the veteran is 
requesting a hearing before a Veterans Law Judge in Germany 
such a hearing is not available.  On remand, the RO should 
request that the veteran clarify whether he still desires a 
Board hearing before the RO in Pittsburgh or here in 
Washington, DC.  

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claims, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 
(2004).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should issue a statement 
of the case addressing the issue of 
entitlement to an effective date 
earlier than March 8, 2000, for the 
award of a 20 percent evaluation for 
right shoulder disability; and the 
issue of entitlement to an effective 
date earlier than March 8, 2000, for 
the award of a 10 percent evaluation 
for residuals of a partial left 
quadriceps muscle tear.  The veteran 
and his representative should be 
clearly advised of the need to file 
a timely substantive appeal with 
respect to the March 2001 rating 
decision if the appellant desires to 
perfect his appeal.   If the veteran 
thereafter submits a timely 
substantive appeal with respect to 
these issues, the RO should 
undertake any other indicated 
development.  If, and only if, a 
timely appeal is submitted, should 
these issues be certified on appeal 
to the Board. 

2.  The RO should send the veteran 
and his representative a letter 
explaining the VCAA and that 
complies with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The 
letter should explain what, if any, 
information (medical or lay 
evidence) not previously provided to 
the Secretary is necessary to 
substantiate each of the claims 
currently on appeal.  The letter 
should also specifically inform the 
veteran and his representative of 
which portion of the evidence is to 
be provided by the claimant, which 
part, if any, the RO will attempt to 
obtain on his behalf, and a request 
that the veteran provide any 
evidence in his possession that 
pertains to his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

3.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the appellant which have not been 
secured previously.  In this 
respect, medical records from the 
Bay Pines, Florida VAMC for the 
period from January 1992 to December 
1995 should be obtained.  All 
foreign language documents in the 
file that have not been translated 
to English should be translated.

4.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform him and his representative of 
this and ask them to provide a copy 
of the outstanding medical records.  

5.  After completing the above 
actions, the RO should arrange for a 
VA dental examination of the veteran 
to determine the nature and etiology 
of any dental disorder.  All 
indicated studies, tests and 
evaluations deemed necessary should 
be performed.  With respect to any 
dental disorder identified, the 
examiner must opine whether it is at 
least as likely as not that such 
disorder is etiologically related to 
the veteran's period of service.  
The claims folder or copies of all 
relevant evidence must be made 
available to the examiner for proper 
review of the medical history.  

6.  The RO should also arrange for a 
VA orthopedic examination of the 
veteran by a physician with 
appropriate expertise to determine 
the nature and etiology of his low 
back disability.  All indicated 
studies, tests and evaluations 
deemed necessary should be 
performed.  The examiner must opine 
whether it is at least as likely as 
not that the veteran's low back 
disorder is etiologically related to 
the appellant's period of service, 
or was present within one year of 
his discharge therefrom.  The claims 
folder or copies of all relevant 
evidence must be made available to 
the examiner for proper review of 
the medical history.  

7.  The RO should arrange for a VA 
examination of the veteran by a 
physician with appropriate expertise 
to determine the nature and etiology 
of any liver disability and any 
diagnosed diabetes mellitus.  All 
indicated studies, tests and 
evaluations deemed necessary, to 
include liver function testing, 
should be performed.  With respect 
to any diagnosed liver disorder 
and/or diabetes, the examiner must 
opine whether it is at least as 
likely as not that the diagnosed 
disorder is etiologically related to 
the appellant's period of service, 
or was present within one year of 
his discharge therefrom.  The claims 
folder or copies of all relevant 
evidence must be made available to 
the examiner for proper review of 
the medical history.  

8.  The RO should additionally 
arrange for a VA examination of the 
veteran by a physician with 
appropriate expertise to determine 
the nature and etiology of any 
currently present respiratory/sleep 
condition.  All indicated studies 
should be performed, and all 
findings should be reported in 
detail.  If the examination results 
in clinical diagnoses of any 
respiratory/sleep disorder, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that any such disorder 
originated during the veteran's 
active duty or is otherwise 
etiologically related to service.  
If such diagnoses can not be 
rendered, the examiner should 
nevertheless identify all signs and 
symptoms of any currently present 
respiratory/sleep disorder, and 
include a discussion concerning the 
duration of the disorder.  The 
claims folder or copies of all 
relevant evidence must be made 
available to the examiner for proper 
review of the medical history.  

9.  Following completion of the 
foregoing, the RO must review the 
claims folder and ensure that all of 
the foregoing development actions 
have been conducted and completed in 
full.  If any development is 
incomplete, including if the 
requested examinations do not 
include all test reports, special 
studies or opinions requested, 
appropriate corrective action is to 
be taken.

10.  The RO should then contact the 
veteran and request that he clarify 
whether he still desires a hearing 
before a Veterans Law Judge, and, if 
so, the type of hearing.  The RO 
should advise the veteran that the 
Board does not conduct hearings in 
Germany, and that a Board hearing 
will not normally be scheduled 
solely for the purpose of receiving 
argument by a representative.  If 
the veteran requests a travel Board 
hearing at an acceptable location 
within the United States, the RO 
should schedule him for the 
requested hearing.

11.  Thereafter, the RO should 
prepare a new rating decision and 
readjudicate the issues on appeal.  
If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO must issue a 
supplemental statement of the case, 
and provide the appellant and his 
representative with an opportunity 
to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


